Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/17/2022 for application number 17/044,081. Claims 1, 9, 11, and 19  have been amended. Claims  1-20 are pending.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative John Gallagher (Reg. No. 47,234) on 07/08/2022.

In the claims: 
Claim 1. (Currently Amended) A method for closed subscriber group (CSG) aware scheduling in a wireless network, the method comprising: determining, by a base station, a priority for each of a plurality of CSG users and a plurality of non-closed subscriber group (N-CSG) users in a time domain based on a plurality of parameters; 
changing, by the base station, the determined priority for each of the plurality of CSG users and the plurality of N-CSG users using a weight value; 
allocating, by the base station, resource blocks (RBs) to each of the plurality of CSG users and the plurality of N-CSG users based on the changed priority for each of the plurality of CSG users and the plurality of N-CSG users, wherein the allocating comprises: identifying, by the base station, a number of users determined for data transmission in the time domain[[;]], and comparing the number of users determined for the data transmission and a number of the plurality of CSG users and the plurality of N-CSG users[[.]];
allocating a maximum number of the RBs to the plurality of CSG users in case that the number of users determined for the data transmission is less than the number of the plurality of CSG users and the plurality of N-CSG users; 
allocating the RBs to the plurality of CSG users and restricting allocation of the RBs to the plurality of N-CSG users in case that the number of users determined for the data transmission is greater than the number of the plurality of CSG users and the plurality of N-CSG users; and 
adjusting an allocation of the RBs between the plurality of CSG users and the plurality of N-CSG users in case that the number of users determined for the data transmission is equal to the plurality of CSG users and the plurality of N-CSG users.  

Claim 9. (Cancelled)

Claim 11. (Currently Amended) A base station for closed subscriber group (CSG) aware scheduling in a wireless network, the base station comprising: 
a processor, configured to: 
determine a priority for each of a plurality of CSG users and a plurality of non- closed subscriber group (N-CSG) users in a time domain based on a plurality of parameters; 
change the determined priority for each of the plurality of CSG users and the plurality of N-CSG users using a weight value; 
allocate resource blocks (RBs) to each of the plurality of CSG users and the plurality of N-CSG users based on the changed priority for each of the plurality of CSG users and the plurality of N-CSG users, wherein the processor is further configured to: identify a number of users determined for data transmission in the time domain, and compare the number of users determined for the data transmission and a number of the plurality of CSG users and the plurality of N-CSG users[[.]];
allocate a maximum number of the RBs to the plurality of CSG users in case that the number of users determined for the data transmission is less than the number of the plurality of CSG users and the plurality of N-CSG users;
allocate the RBs to the plurality of CSG users and restricting allocation of the RBs to the plurality of N-CSG users in case that the number of users determined for the data transmission is greater than the number of the plurality of CSG users and the plurality of N-CSG users; and 
adjust an allocation of the RBs between the plurality of CSG users and the plurality of N- CSG users in case that the number of users determined for the data transmission is equal to the plurality of CSG users and the plurality of N-CSG users.  

Claim 19. (Cancelled)

Reason for Allowance
Claims 1-8, 10-18, and 20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Lin et al. (US 20110069660 A1; hereinafter “Lin”) 
Walton et al. (US 20030013451 A1; hereinafter “Walton”)
Lioulis et al. (US 20140073342 A1)
Moon et al. (US 20190116592 A1)
Delaval et al. (US 20100120459 A1)
Madan et al. (US 20170111926 A1)
Chen et al. (US 20160205631 A1) 
Sadek et al. (US 20150063148 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“allocating, by the base station, resource blocks (RBs) to each of the plurality of CSG users and the plurality of N-CSG users based on the changed priority for each of the plurality of CSG users and the plurality of N-CSG users, wherein the allocating comprises: identifying, by the base station, a number of users determined for data transmission in the time domain, and comparing the number of users determined for the data transmission and a number of the plurality of CSG users and the plurality of N-CSG users;
allocating a maximum number of the RBs to the plurality of CSG users in case that the number of users determined for the data transmission is less than the number of the plurality of CSG users and the plurality of N-CSG users; 
allocating the RBs to the plurality of CSG users and restricting allocation of the RBs to the plurality of N-CSG users in case that the number of users determined for the data transmission is greater than the number of the plurality of CSG users and the plurality of N-CSG users; and 
adjusting an allocation of the RBs between the plurality of CSG users and the plurality of N-CSG users in case that the number of users determined for the data transmission is equal to the plurality of CSG users and the plurality of N-CSG users.”
In contrast, the closest prior art, Lin, discloses a method for closed subscriber group (CSG) aware scheduling in a wireless network, the method comprising: determining, by a base station, a priority for each of a plurality of CSG users and a plurality of non-closed subscriber group (N-CSG) users in a time domain based on a plurality of parameters ([0009]; [0010]; [0022] and Fig. 2; [0025]), and allocating, by the base station, resource blocks (RBs) to each of the plurality of CSG users and the plurality of N-CSG users for each of the plurality of CSG users and the plurality of N-CSG users ([0023]; [0027]; [0028]); 
Walton discloses changing, by the base station, the determined priority for each of the plurality of CSG users and the plurality of N-CSG users using a weight value ([0118]; [0132]; [0133]; [0138]; [0142]; [0144]).
But, Lin and Walton fail to disclose the above claimed combination of features. Other prior art of record documents also do not disclose these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1-8, 10-18, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471